Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 1 of 15 PageID: 1051



 Christopher J. Dalton
 Argia J. DiMarco
 BUCHANAN INGERSOLL & ROONEY PC
 Incorporated in Pennsylvania
 550 Broad Street, Suite 810
 Newark, New Jersey 07102-4582
 Phone: (973) 273-9800
 Gerald E. Burns (pro hac vice)
 Samantha L. Southall (pro hac vice)
 BUCHANAN INGERSOLL & ROONEY PC
 Incorporated in Pennsylvania
 Two Liberty Place
 50 S. 16th Street, Suite 3200
 Philadelphia, PA 19102-2555
 Phone: (215) 665-3884
 Attorneys for Maxis Health System
 and Trinity Health

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

  THE COOPER HEALTH SYTEM,
  A NEW JERSEY NON-PROFIT
  CORPORATION,
                Plaintiff,
                                                     Case No. 1:18-cv-00702-RMB-AMD
                 v.
                                                                Civil Action
  MAXIS HEALTH SYSTEM,
                      Defendant.

  MAXIS HEALTH SYSTEM and
  TRINITY HEALTH CORPORATION,                              ANSWER TO THE
                                                     FIRST AMENDED COMPLAINT
                       Counterclaim Plaintiffs,      WITH AFFIRMATIVE DEFENSES
                  v.                                    AND COUNTERCLAIM
  THE COOPER HEALTH SYSTEM,
                      Counterclaim Defendant.

        Defendant Maxis Health System (“Maxis”) hereby answers the First Amended Complaint

 of Plaintiff The Cooper Health System (“Cooper”) as follows:
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 2 of 15 PageID: 1052



        1.         Denied. The averments contained in this paragraph are statements of Cooper’s

 claim, as to which no response is required. To the extent that a response is required, Maxis

 denies the averments in this paragraph and denies that Cooper is entitled to any relief on its

 Complaint.

        2.         Denied. The averments contained in this paragraph are statements of Cooper’s

 claim, as to which no response is required. To the extent that a response is required, Maxis

 denies the averments in this paragraph and denies that Cooper is entitled to any relief on its

 Complaint. In further answer, the Court denied Cooper’s Motion to Amend its Complaint which

 sought to add the claim described in this paragraph.

        3.         Admitted on information and belief.

        4.         Admitted in part, denied in part. Maxis denies that its principal place of business

 is in the Commonwealth of Pennsylvania. Maxis admits the remaining averments contained in

 this paragraph.

        5.         The averments contained in this paragraph constitute a legal conclusion, as to

 which no response is required. To the extent that a response is required, Maxis admits that this

 Court has subject matter jurisdiction over this case.

        6.         The averments contained in this paragraph constitute a legal conclusion, as to

 which no response is required. To the extent that a response is required, Maxis admits only that

 this Court has personal jurisdiction over Maxis in this case.

        7.         The averments contained in this paragraph constitute a legal conclusion, as to

 which no response is required. To the extent that a response is required, Maxis admits only that

 venue is proper in this Court.

        8.         Admitted in part, denied in part. Maxis admits only that it had some preliminary



                                                    2
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 3 of 15 PageID: 1053



 discussions regarding a potential transaction with Cooper around December 2016. Maxis denies

 the remaining averments contained in this paragraph.

        9.      Admitted in part, denied in part. Maxis admits that it continued discussions with

 Cooper regarding a potential transaction between December 2016 through August 2017. Maxis

 denies the remaining averments contained in this paragraph.

        10.     Admitted in part, denied in part. Maxis admits only that the document attached as

 Exhibit A to the original Complaint filed by Cooper on December 18, 2017 (the “Original

 Complaint”) is a Letter of Intent (the “LOI”) that was executed by Maxis and Cooper on August

 30, 2017. Maxis denies the remaining averments contained in this paragraph on the grounds that

 they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        11.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        12.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        13.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        14.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        15.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        16.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

        17.     Denied. Maxis denies the averments contained in this paragraph on the grounds



                                                  3
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 4 of 15 PageID: 1054



 that they paraphrase or characterize the LOI, which is in writing and speaks for itself.

           18.   Admitted in part, denied in part. Maxis admits only that the document attached as

 Exhibit B to the Original Complaint is an Escrow Agreement (the “Escrow Agreement”)

 executed by Maxis, Cooper, and Bank of America, National Association, and dated September

 14, 2017. Maxis denies the remaining averments contained in this paragraph on the grounds that

 they paraphrase or characterize the Escrow Agreement, which is in writing and speaks for itself.

           19.   Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Escrow Agreement, which is in writing and speaks for

 itself.

           20.   Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Escrow Agreement, which is in writing and speaks for

 itself.

           21.   Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Escrow Agreement, which is in writing and speaks for

 itself.

           22.   Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Escrow Agreement, which is in writing and speaks for

 itself.

           23.   Admitted in part, denied in part. Maxis admits only that Cooper deposited $15

 million with the Escrow Agent on or about September 15, 2017. Maxis denies the remaining

 averments contained in this paragraph on the grounds that they paraphrase or characterize the

 LOI and the Escrow Agreement, which are in writing and speak for themselves.

           24.   Admitted in part, denied in part.      Maxis admits only that, after the parties



                                                  4
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 5 of 15 PageID: 1055



 executed the LOI, they engaged in due diligence.         Maxis denies the remaining averments

 contained in this paragraph on the grounds that they paraphrase or characterize the LOI, which is

 in writing and speaks for itself.

        25.     Denied.

        26.     Denied.

        27.     Denied.

        28.     Admitted in part, denied in part. Maxis admits only that Cooper communicated

 with Maxis regarding the issues that Cooper claims are Due Diligence Issues, as that term is

 defined in the LOI. Maxis denies that any of the items identified by Cooper are Due Diligence

 Issues under the LOI.

        29.     Denied.

        30.     Denied.

        31.     Admitted in part, denied in part. Maxis admits only that the document attached as

 Exhibit C to the Original Complaint is a letter dated December 15, 2017 from Cooper (the

 “Termination Letter”). Maxis denies the remaining averments contained in this paragraph on the

 grounds that they paraphrase or characterize the Termination Letter, which is in writing and

 speaks for itself. Maxis denies that any of the items identified by Cooper in the Termination

 Letter are Due Diligence Issues under the LOI, and denies that Cooper provided Maxis with

 notice and an opportunity to mitigate the purported Due Diligence Issues, as was required under

 the LOI.

        32.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Termination Letter, which is in writing and speaks for

 itself. Maxis further denies that it breached the LOI.



                                                  5
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 6 of 15 PageID: 1056



        33.     Denied.

        34.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Termination Letter, which is in writing and speaks for

 itself. Maxis further denies that Cooper is entitled to a disbursement of the Escrow Fund.

        35.     Denied. Maxis denies the averments contained in this paragraph on the grounds

 that they paraphrase or characterize the Termination Letter, which is in writing and speaks for

 itself. Maxis further denies that Cooper is entitled to a disbursement of the Escrow Fund.

        36.     Admitted in part, denied in part. Maxis admits that the document attached as

 Exhibit D to the Original Complaint is an email dated December 18, 2017 from Maxis. Maxis

 denies the remaining averments contained in this paragraph on the grounds that they paraphrase

 or characterize the December 18, 2017 email, which is in writing and speaks for itself.

                           COUNT I – DECLARATORY JUDGMENT

        37.     Maxis incorporates herein by reference Paragraphs 1 through 36 of its Answer as

 if the same were fully set forth at length.

        38.     Denied. The averments contained in this paragraph constitute conclusions of law

 as to which no response is required. To the extent that a response is required, Maxis denies the

 averments contained in this paragraph and denies that Cooper is entitled to any relief on its

 Complaint.

        WHEREFORE, defendant, Maxis Health System, hereby demands judgment in its favor

 dismissing all of Cooper’s claims with prejudice, along with such other relief as is proper,

 including but not limited to attorney’s fees and costs.

                                FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a cause of action upon which relief can be granted.




                                                  6
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 7 of 15 PageID: 1057



                             SECOND AFFIRMATIVE DEFENSE

        Cooper’s claims are barred by the doctrine of unclean hands.

                              THIRD AFFIRMATIVE DEFENSE

        Cooper’s claims are barred by Cooper’s breaches of the parties’ agreements, including

 the LOI and the Confidentiality Agreement.

                             FOURTH AFFIRMATIVE DEFENSE

        Cooper’s claims are barred because Cooper failed to comply with the terms of the LOI

 by, inter alia, failing to provide Maxis with notice and an opportunity to mitigate the alleged Due

 Diligence Issues, the existence of which is denied.

                               FIFTH AFFIRMATIVE DEFENSE

        Cooper’s claims are barred by the doctrines of waiver and/or estoppel.

                              SIXTH AFFIRMATIVE DEFENSE

        Cooper’s claims are barred, in whole or in part, by the doctrine of set-off.

                            SEVENTH AFFIRMATIVE DEFENSE

        Cooper’s claims are barred by the doctrine of failure of consideration.

                             EIGHTH AFFIRMATIVE DEFENSE

        Any performance or payment demanded by Cooper of Maxis is excused by Cooper’s

 breaches of contract and failure of performance.

                              NINTH AFFIRMATIVE DEFENSE

        Cooper’s claims fail because Maxis did not breach the LOI.

                              TENTH AFFIRMATIVE DEFENSE

        Cooper’s claims fail because Cooper did not identify any Due Diligence Issue under the

 LOI.




                                                    7
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 8 of 15 PageID: 1058



                            ELEVENTH AFFIRMATIVE DEFENSE

          In addition to the enumerated defenses set forth herein, Maxis reserves the right to raise

 any additional defenses that may become available or appropriate.

          WHEREFORE, defendant, Maxis Health System, hereby demands judgment in its favor

 dismissing all of Cooper’s claims with prejudice, along with such other relief as is proper,

 including but not limited to attorney’s fees and costs.

                                        COUNTERCLAIM

          Counterclaim Plaintiffs Maxis Health System and Trinity Health Corporation hereby state

 their Counterclaim against Counterclaim Defendant The Cooper Health System, as follows:

                                               Parties

          1.     Counterclaim Plaintiff Maxis Health System (“Maxis”) is a nonprofit corporation

 incorporated under the laws of the Commonwealth of Pennsylvania, with its principal place of

 business at 20555 Victor Parkway, Livonia, Michigan.

          2.     Counterclaim Plaintiff Trinity Health Corporation (“Trinity”) is a nonprofit

 corporation incorporated under the laws of the State of Michigan, within its principal place of

 business at 20555 Victor Parkway, Livonia, Michigan.

          3.     Counterclaim Defendant The Cooper Health System (“Cooper”) is a New Jersey

 non-profit corporation with its principal place of business at One Cooper Plaza, Camden, NJ

 08012.

                                      Jurisdiction and Venue

          4.     The Court has personal jurisdiction over Cooper because Cooper regularly

 conducts business within New Jersey and within this District.

          5.     The Court has subject matter jurisdiction over this Counterclaim pursuant to

 28 U.S.C. § 1332, as there is complete diversity of citizenship between the parties and the

                                                  8
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 9 of 15 PageID: 1059



 amount in controversy exceeds $75,000.00, exclusive of interest and costs. The Court also has

 subject matter jurisdiction over this Counterclaim pursuant to 28 U.S.C. § 1367, as the

 Counterclaim is so related to Cooper’s claims in this case that are within the Court’s original

 jurisdiction that they form part of the same case or controversy under Article III of the United

 States Constitution.

                                    The Parties’ Agreements

        6.      Maxis is a wholly-owned subsidiary of Trinity.

        7.      Maxis is the sole member of two nonprofit corporations, Our Lady of Lourdes

 Health Care Services, Inc. (“Lourdes”) and St. Francis Medical Center (“St. Francis”).

        8.      Lourdes and St. Francis operate hospitals in the City of Camden, New Jersey.

        9.      Cooper and Maxis are competitors in the healthcare and hospital market in

 Southern New Jersey.

        10.     Cooper, Trinity, and Maxis entered into several agreements relating to a potential

 transaction between the parties (the “Transaction”). The basic structure of the Transaction

 involved the transfer of Maxis’ interests in Lourdes and St. Francis to Cooper.

        11.     The agreements executed by the parties relating to the Transaction included:

                a. A Letter of Intent between Maxis and Cooper dated August 30, 2017 (the

                    “LOI”);

                b. An Escrow Agreement between Maxis, Cooper and Bank of America,

                    National Association, made as of September 14, 2017 (the “Escrow

                    Agreement”); and

                c. A Confidentiality and Non-Disclosure Agreement dated December 13, 2016

                    (the “Confidentiality Agreement”), entered into between Cooper and Trinity,



                                                 9
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 10 of 15 PageID: 1060



                     on behalf of itself and its affiliates, including Maxis.

         12.     The Confidentiality Agreement was intended to permit the free exchange of

  information among Cooper, Trinity, and Maxis related to the Transaction.

         13.     In the Confidentiality Agreement, Cooper acknowledged that the Information (as

  defined in the Confidentiality Agreement) that would be provided by Trinity and Maxis in

  connection with the Transaction was confidential and of great value to Trinity and Maxis.

         14.     Cooper agreed in the Confidentiality Agreement that all Information that it

  received from Trinity and Maxis would be used solely for the purpose of evaluating the potential

  Transaction and would be kept confidential.

         15.     Cooper also agreed that, except as provided in the Confidentiality Agreement, it

  would not disclose any of the Information to any person without Trinity’s prior written

  authorization, with the exception of disclosures to certain authorized recipients that are not

  applicable here.

         16.     In addition, Paragraph 3 of the Confidentiality Agreement required Cooper to

  certify in writing at the request of Trinity and Cooper that Cooper has (a) destroyed all copies,

  extracts or other reproductions in whole or in part of the Information in the possession of Cooper

  and (b) destroyed or cause to be destroyed all copies of any memoranda, notes, analyses or other

  documents prepared by Cooper for its use based on, containing or reflecting any Information.

                       Cooper’s Breaches of the Confidentiality Agreement

         17.     On December 18, 2017, Cooper filed a Complaint against Maxis in the Superior

  Court of New Jersey, Camden County, Law Division, Docket No. L-004842-17.

         18.     Cooper attached to its Original Complaint, as Exhibit C, a letter dated December

  15, 2017, from its General Counsel, Gary Lesneski, to Michael Hemsley of Trinity (the



                                                   10
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 11 of 15 PageID: 1061



  “Termination Letter”).

         19.     The Termination Letter included and disclosed confidential Information, as that

  term is defined in the Confidentiality Agreement.

         20.     The Information that Cooper disclosed in the Termination Letter was received by

  Cooper pursuant to the Confidentiality Agreement.

         21.     The Termination Letter gave an incomplete account of the confidential

  Information, and inaccurately portrayed that Information as providing a basis for Cooper to

  terminate the Transaction and recover its $15 million Escrow Deposit.

         22.     By attaching the Termination Letter to its publicly-filed Original Complaint,

  Cooper violated the Confidentiality Agreement by disclosing Information that it had obtained

  pursuant to the Confidentiality Agreement.

         23.     On December 19, 2017, immediately upon learning of Cooper’s public filing of

  the Termination Letter, Maxis demanded that Cooper withdraw the filing, or file the Termination

  Letter under seal. Cooper refused to do so.

         24.     Before Maxis could seek an order of Court sealing the Information that Cooper

  had filed with the Original Complaint, or obtain an appropriate protective order, one or more

  media outlets learned of the filing of Cooper’s Complaint and obtained a copy thereof. By that

  point, it was too late for Maxis to take effective action to rectify Cooper’s improper and

  incomplete public disclosure of the Information.

         25.     The Philadelphia Inquirer reported a story on Cooper’s Complaint online on the

  evening of December 19, 2017 and in print on December 20, 2017.

         26.     Cooper was not required by law or rule of court to attach the Termination Letter

  to its Original Complaint.



                                                 11
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 12 of 15 PageID: 1062



         27.     Even if Cooper believed that it was required by law to file the Termination Letter

  with the Original Complaint, the Confidentiality Agreement provided a mechanism by which

  Cooper was required to give written notice to Trinity of its intent to disclose the Information so

  as to allow Trinity to seek a protective order or otherwise consult with Cooper.

         28.     Cooper failed to provide any prior written notice to Trinity of its intent to publicly

  file the Termination Letter that was attached to the Original Complaint.

         29.     Cooper did not obtain a written opinion of its legal counsel that it was compelled

  to either disclose confidential Information in the Original Complaint or stand liable for contempt

  or suffer other censure or penalty.

         30.     As a competitor of Trinity and Maxis, Cooper knew that publicly disclosing its

  inaccurate and incomplete portrayal of the confidential Information in the Termination Letter

  would harm Trinity and Maxis competitively and economically.

         31.     On December 22, 2017, Trinity and Maxis’ counsel wrote to Cooper’s counsel

  and requested that Cooper certify that it had complied with Paragraph 3 of the Confidentiality

  Agreement. Cooper did not respond to this letter and did not provide the certification required

  by Paragraph 3 of the Confidentiality Agreement.

         32.     In its May 23, 2018 Responses to the First Set of Interrogatories from Maxis,

  Cooper again refused to certify that it complied with the Paragraph 3 of the Confidentiality

  Agreement.

         33.     In the fall of 2018, Trinity learned that Cooper, either directly or through a joint

  venture with another entity, was recruiting cardiologists from Lourdes.             Trinity became

  concerned that Cooper may use Due Diligence Information, as that term is defined in the

  Confidentiality Agreement, to recruit these physicians.



                                                  12
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 13 of 15 PageID: 1063



         34.     On October 3, 2018, Trinity and Maxis’ wrote to Cooper to remind Cooper of its

  obligations under the Confidentiality Agreement, and to again request that Cooper certify that it

  had complied with Paragraph 3 of the Confidentiality Agreement. Cooper did not respond to this

  letter and did not provide the required certification.

         35.     As a direct result of Cooper’s breach of the Confidentiality Agreement, Trinity

  and Maxis were and continue to be competitively and economically harmed.

                 COUNTERCLAIM COUNT ONE – BREACH OF CONTRACT

         36.     Trinity and Maxis incorporate herein by reference paragraphs 1 through 35 of

  their Counterclaim as if the same were fully set forth at length.

         37.     The Confidentiality Agreement is a valid and binding contract between Cooper

  and Trinity, on behalf of itself and its affiliates, including Maxis.

         38.     The Confidentiality Agreement was in effect on December 18, 2017, when

  Cooper filed its Complaint against Maxis.

         39.     Trinity, on behalf of itself and its affiliates, including Maxis, complied with its

  obligations under the Confidentiality Agreement.

         40.     Cooper materially breached the Confidentiality Agreement by publicly filing the

  Termination Letter, which included confidential Information subject to the Confidentiality

  Agreement, with its Complaint.

         41.     Cooper further materially breached the Confidentiality Agreement by refusing to

  certify that it had complied with paragraph 3 of the Confidentiality Agreement.

         42.     Cooper’s breach of the Confidentiality Agreement proximately caused harm to

  Trinity and Maxis, in an amount to be determined at trial but in excess of $75,000.00

         WHEREFORE, Counterclaim Plaintiffs, Trinity Health and Maxis Health System,

  demand judgment in their favor and against Counterclaim Defendant, The Cooper Health

                                                    13
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 14 of 15 PageID: 1064



  System, in an amount excess of $75,000.00, together with such other relief as the Court deems

  proper, including attorneys’ fees and costs.



  Dated: December 10, 2018                       BUCHANAN INGERSOLL & ROONEY, PC

                                                 Attorneys for Defendant Maxis Health System and
                                                 Counterclaim Plaintiff Trinity Health

                                                  /s/ Christopher J. Dalton
                                                 Christopher J. Dalton
                                                 Argia J. DiMarco
                                                 BUCHANAN INGERSOLL & ROONEY PC
                                                 550 Broad Street, Suite 810
                                                 Newark, NJ 07102-4582
                                                 Phone: (973) 273-9800

                                                 Gerald E. Burns (pro hac vice)
                                                 Samantha L. Southall (pro hac vice)
                                                 BUCHANAN INGERSOLL & ROONEY PC
                                                 Two Liberty Place
                                                 50 S. 16th St., Suite 3200
                                                 Philadelphia, PA 19102-2555
                                                 Phone: (215) 665-8700




                                                   14
Case 1:18-cv-00702-RMB-AMD Document 60 Filed 12/10/18 Page 15 of 15 PageID: 1065



                                  CERTIFICATE OF SERVICE

         I, Christopher J. Dalton, hereby certify that on this 10th day of December, 2018, a true

  and correct copy of the foregoing Answer to the First Amended Complaint and Counterclaim

  was served via the Court’s ECF filing system upon all counsel of record:



                                      William M. Tambussi
                                      Jonathan L. Triantos
                                    BROWN & CONNERY, LLP
                                      360 Haddon Avenue
                                      Westmont, NJ 08108

                          Attorneys for Plaintiff/Counterclaim Defendant
                                    The Cooper Health System



                                                /s/ Christopher J. Dalton
                                               Christopher J. Dalton
